Citation Nr: 0413528	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  99-18 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

This case was last Remanded by the Board in September 2003.  
The case is once more before the Board for appellate 
consideration.

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03. 

The Board notes that the issue on appeal remains unresolved.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

Importantly, the Board notes that additional evidence 
submitted by the veteran following the November 2003 
supplemental statement of the case (SSOC), suggests that he 
may have engaged in combat duty while serving in Vietnam from 
June 1970 to December 1971.  In a statement received in 
January 2004, the veteran referred to stressful events in 
Vietnam including rocket attacks.  No action was undertaken 
by the RO to verify the veteran's claimed combat stressors.

The veteran's available service personnel records show that 
he served in Vietnam.  His awards and decorations include the 
Vietnam Service Medal and Vietnam Campaign Medal w/60 device.  
His military occupational specialty (MOS) was in Light 
Weapons Infantry.  He was assigned to Company C/52d Infantry, 
716th Military Police Battalion.  

Additional development is needed in order to verify the 
veteran's claimed stressors in Vietnam due to combat service 
as well as the award of a Combat Infantryman Badge (CIB).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should attempt to obtain 
any additional outstanding service 
personnel records (201 file) as well as 
verify whether or not the veteran was 
awarded the CIB.  

3.  The VBA AMC should review the claims 
file and prepare a summary of all the 
claimed stressors to include the 
stressors noted in the veteran's 
statement received in January 2004.  The 
VBA AMC should have the veteran provide 
additional details and specifics of the 
claimed stressors, if needed.  This 
summary and a copy of the veteran's DD 
214 and all associated service documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150.  The 
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors.  The 
USASCRUR should also be requested to 
furnish the unit history for the unit the 
veteran was assigned to while in Vietnam.

4.  Following the receipt of a response 
from the USASCRUR, the VBA AMC should 
prepare a report detailing the nature of 
any stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report. This report is 
then to be added to the claims folder.

5.  After completing the above actions, 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders that may be present.  The 
claims file, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must be 
requested to annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed, but should 
include psychological testing including 
PTSD sub scales. Regarding the claim for 
PTSD, the VBA AMC must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the 
VBA AMC.  The report of examination 
should include the complete rationale for 
all opinions expressed. 

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required opinion(s) to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The VBA AMC is advised that 
where the remand orders of the Board are 
not complied with, the Board errs as a 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the 
VBA AMC should readjudicate the issue of 
entitlement to service connection for 
PTSD.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  A reasonable period of time for 
a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified by the 
VBA AMC; however, he is hereby notified that failure without 
good cause shown to report for any scheduled VA examinations 
may adversely affect the outcome of his claim of service 
connection for PTSD.  38 C.F.R. 3.655 (2003).



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





